DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 6/9/2020 has been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 2/14/2020, as modified by the preliminary amendment also filed on 2/14/2020.  Claims 1-16 are now pending in the present application.
Drawings
The drawings are objected to because the font size of the text is too small in Figure 3.  Numbers, letters, and reference characters must measure at least 1/8 inch in height.  Some fonts are smaller than others.  For example, an Arial font at 12.5 size may be 1/8 inch, where a Calibri font may need to be at 13.5 size to be 1/8 inch.
The drawings are objected to because the lines, numbers, and letters are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined in Figures 1-13.  It is noted that drawings filed in grayscale will often not have lines, numbers, and letters that are clean, black, sufficiently dense and dark, and uniformly thick and well-defined.  Monochrome drawing produce the best results.  Additionally, in Figures 7-9 there are elements obscuring at least some of the text.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuelsson et al. (U.S. Patent Application Publication No. 2015/0372774 A1) (hereinafter Samuelsson).

Regarding claim 1, Samuelsson discloses a method of transmitting and receiving a signal by a relay user equipment (UE) in a device-to-device (D2D) wireless communication system (Figure 1 and paragraphs 0006 and 0014 disclose a first warning indication is received at the user equipment, and a warning information is determined based on the first warning indication.  The user equipment may only send the fourth warning indication, if the warning information and the further warning information are different, such that the user equipment does not relay the same warning information more than once), the 
receiving a disaster information message from a base station (Figure 1 and paragraphs 0006 and 0011 disclose the user equipment comprises a first communication unit for communicating with the wireless communication network, for example with a base station of the communication network, and a second communication unit for communicating directly with another user equipment within a transmission range of the user equipment via a device-to-device communication.  A first warning indication is received at the user equipment, and a warning information is determined based on the first warning indication.  According to another embodiment, the first warning indication may be received from a public warning system of the wireless communication network, for example from a server of a public warning system communicating with a base station of the wireless communication network); and
based on that a message including the same disaster information as the disaster information message has not been received, transmitting the disaster information message to at least one remote UE (Figure 1 and paragraph 0014 disclose the warning information is stored in a storage unit of the user equipment and a third warning indication is received at the user equipment after the user equipment has received the first warning indication.  A further warning information is determined based on the third warning indication and the warning information of the first warning indication is compared with the further warning information of the third warning indication.  A fourth warning indication comprising the further warning information is sent via the device-to-device communication to the other user equipment based on the comparison.  For example, the user equipment may only send the fourth warning indication, if the warning information and the further warning information are different, such that the user equipment does not relay the same warning information more than once).

Regarding claim 8, Samuelsson discloses a user equipment (UE) for transmitting and receiving a signal in a device-to-device (D2D) wireless communication system (Figure 1 and paragraphs 0006 and 0014 disclose a first warning indication is received at the user equipment, and a warning information is determined based on the first warning indication.  The user equipment may only send the fourth warning indication, if the warning information and the further warning information are different, such that the user equipment does not relay the same warning information more than once), the UE comprising:

a receiver (Figure 2 and paragraph 0032 disclose the user equipment 104 comprises a communication unit 150 for communicating with the wireless communication network 100 and for communicating directly with another user equipment within a transmission range of the user equipment 104 via a device-to-device communication); and
a processor (Figure 2 and paragraph 0032 disclose the user equipment 104 comprises a processing unit 151 for example a microprocessor or controller),
wherein the processor is configured to:
control the receiver to receive a disaster information message from a base station (Figure 1 and paragraphs 0006 and 0011 disclose the user equipment comprises a first communication unit for communicating with the wireless communication network, for example with a base station of the communication network, and a second communication unit for communicating directly with another user equipment within a transmission range of the user equipment via a device-to-device communication.  A first warning indication is received at the user equipment, and a warning information is determined based on the first warning indication.  According to another embodiment, the first warning indication may be received from a public warning system of the wireless communication network, for example from a server of a public warning system communicating with a base station of the wireless communication network); and
based on that a message including the same disaster information as the disaster information message has not been received, control the transmitter to transmit the disaster information message to at least one remote UE (Figure 1 and paragraph 0014 disclose the warning information is stored in a storage unit of the user equipment and a third warning indication is received at the user equipment after the user equipment has received the first warning indication.  A further warning information is determined based on the third warning indication and the warning information of the first warning indication is compared with the further warning information of the third warning indication.  A fourth warning indication 

Regarding claim 15, as applied to claim 1 above, Samuelsson further discloses wherein the relay UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station and/or a network (Figure 1 and paragraphs 0006 and 0011 disclose the user equipment comprises a first communication unit for communicating with the wireless communication network, for example with a base station of the communication network, and a second communication unit for communicating directly with another user equipment within a transmission range of the user equipment via a device-to-device communication).

Regarding claim 16, as applied to claim 8 above, Samuelsson further discloses wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station and/or a network (Figure 1 and paragraphs 0006 and 0011 disclose the user equipment comprises a first communication unit for communicating with the wireless communication network, for example with a base station of the communication network, and a second communication unit for communicating directly with another user equipment within a transmission range of the user equipment via a device-to-device communication).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson in view of Datta et al. (U.S. Patent Application Publication No. 2008/0046554 A1) (as disclosed in Applicant’s IDS, hereinafter Datta).

Regarding claim 2, as applied to claim 1 above, Samuelsson discloses disaster information (Figure 1 and paragraphs 0006 and 0011 disclose the user equipment comprises a first communication unit for communicating with the wireless communication network, for example with a base station of the communication network, and a second communication unit for communicating directly with another user equipment within a transmission range of the user equipment via a device-to-device communication.  A first warning indication is received at the user equipment, and a warning information is determined based on the first warning indication.  According to another embodiment, the first warning indication may be received from a public warning system of the wireless communication network, for example from a server of a public warning system communicating with a base station of the wireless communication network).
Samuelsson does not explicitly disclose based on that the message including the same information as the information message has been received, transmitting the information message to a remote UE having no record of transmission of the information message.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate not transmitting a message to a peer that has received the message, as described in Datta, with transmitting warning information, as described in Samuelsson, because doing so is using a known technique to improve a similar method in the same way.  Combining not transmitting a message to a peer that has received the message of Datta with transmitting warning information of Samuelsson was within the ordinary ability of one of ordinary skill in the art based on the teachings of Datta.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Samuelsson and Datta to obtain the invention as specified in claim 2.

Regarding claims 4 and 11, as applied to claims 1 and 8 above, Samuelsson discloses disaster information (Figure 1 and paragraphs 0006 and 0011 disclose the user equipment comprises a first communication unit for communicating with the wireless communication network, for example with a base station of the communication network, and a second communication unit for communicating directly with another user equipment within a transmission range of the user equipment via a device-to-device communication.  A first warning indication is received at the user equipment, and a warning information is determined based on the first warning indication.  According to another embodiment, the first warning indication may be received from a public warning system of the wireless communication network, for example from a server of a public warning system communicating with a base station of the wireless communication network).
Samuelsson does not explicitly disclose  wherein the at least one remote UE is a remote UE which has transmitted a request message for the information message to the relay UE.
In analogous art, Datta discloses wherein the at least one remote UE is a remote UE which has transmitted a request message for the information message to the relay UE (Paragraph 0003 disclose using these direct peer-to-peer connections, the members request data from the other members directly).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate members requesting information from other members, as described in Datta, with transmitting warning information, as described in Samuelsson, because doing so is using a known technique to improve a similar method in the same way.  Combining members requesting information from other members of Datta with transmitting warning information of Samuelsson was within the ordinary ability of one of ordinary skill in the art based on the teachings of Datta.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Samuelsson and Datta to obtain the invention as specified in claims 4 and 11.

Regarding claim 9, as applied to claim 8 above, Samuelsson discloses disaster information (Figure 1 and paragraphs 0006 and 0011 disclose the user equipment comprises a first communication 
Samuelsson does not explicitly disclose wherein, based on that the message including the same information as the information message has been received, the processor is configured to control the transmitter to transmit the information message to a remote UE having no record of transmission of the information message  .
In analogous art, Datta discloses wherein, based on that the message including the same information as the information message has been received, the processor is configured to control the transmitter to transmit the information message to a remote UE having no record of transmission of the information message (Figure 4 and paragraphs 0050, 0052, 0053, 0110, and 0112 disclose a peer relaying a message in a peer-to-peer relay network according to a set of relay rules.  The relay rules for relaying a message are: 2.  Do not relay the message back to the sender and 3.  Do not relay the message to the origin peer.  Each peer in the peer-to-peer relay network stores a redundancy list.  The redundancy list of a peer indicates other peers to which the peer will not send messages that originated from a designated peer.  Accordingly, each entry in the redundancy list indicates an origin peer and a destination peer (connected to the relaying peer).  When a peer receives a message that indicates an originating peer that is in the peer's redundancy list, the peer will not relay that message to the connected peer indicated by the corresponding entry in the redundancy list.  The recipient peer receives a redundant message from connected peer, block 1905.  The redundant message is redundant because the recipient peer has already received the same message.  The recipient peer identifies the redundant message as being the same using information in the received message.  As described above, in some implementations, each peer maintains a list of messages received to avoid relaying the same message twice.  The recipient peer can also use this list to recognize a redundant message).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Samuelsson and Datta to obtain the invention as specified in claim 9.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson in view of Kim et al. (U.S. Patent Application Publication No. 2017/0214607 A1) (hereinafter Kim).

Regarding claim 3, as applied to claim 1 above, Samuelsson discloses disaster information (Figure 1 and paragraphs 0006 and 0011 disclose the user equipment comprises a first communication unit for communicating with the wireless communication network, for example with a base station of the communication network, and a second communication unit for communicating directly with another user equipment within a transmission range of the user equipment via a device-to-device communication.  A first warning indication is received at the user equipment, and a warning information is determined based on the first warning indication.  According to another embodiment, the first warning indication may be received from a public warning system of the wireless communication network, for example from a server of a public warning system communicating with a base station of the wireless communication network).
Samuelsson does not explicitly disclose based on that the message including the same information as the information message has been received, transmitting the information message to a remote UE which has not transmitted an acknowledgement message for the message including the information.
In analogous art, Kim discloses based on that the message including the same information as the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate retransmitting a message until an ACK is received, as described in Kim, with transmitting warning information, as described in Samuelsson, because doing so is using a known technique to improve a similar method in the same way.  Combining retransmitting a message until an ACK is received of Kim with transmitting warning information of Samuelsson was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Samuelsson and Kim to obtain the invention as specified in claim 3.

Regarding claim 10 as applied to claim 8 above, Samuelsson discloses disaster information (Figure 1 and paragraphs 0006 and 0011 disclose the user equipment comprises a first communication unit for communicating with the wireless communication network, for example with a base station of the communication network, and a second communication unit for communicating directly with another user equipment within a transmission range of the user equipment via a device-to-device communication.  A first warning indication is received at the user equipment, and a warning information is determined based on the first warning indication.  According to another embodiment, the first warning indication may be received from a public warning system of the wireless communication network, for example from a server of a public warning system communicating with a base station of the wireless communication network).
Samuelsson does not explicitly disclose wherein, based on that the message including the same information as the information message has been received, the processor is further configured to control 
In analogous art, Kim discloses wherein, based on that the message including the same information as the information message has been received, the processor is further configured to control the transmitter to transmit the information message to a remote UE which has not transmitted an acknowledgement message for the message including the information (Paragraph 0172 discloses the eNB (or relay UE) which has transmitted a flooding message through the B-CAST common channel determines whether to retransmit the flooding message according to existence of a signal in the ACK and NACK common channel.  Table 2 discloses retransmitting the message until an ACK is received).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate retransmitting a message until an ACK is received, as described in Kim, with transmitting warning information, as described in Samuelsson, because doing so is using a known technique to improve a similar method in the same way.  Combining retransmitting a message until an ACK is received of Kim with transmitting warning information of Samuelsson was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Samuelsson and Kim to obtain the invention as specified in claim 10.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson in view of Karampatsis et al. (U.S. Patent Application Publication No. 2020/0037218 A1) (hereinafter Karampatsis).
Regarding claim 5, as applied to claim 1 above, Samuelsson discloses disaster information (Figure 1 and paragraphs 0006 and 0011 disclose the user equipment comprises a first communication unit for communicating with the wireless communication network, for example with a base station of the communication network, and a second communication unit for communicating directly with another user 
Samuelsson does not explicitly disclose transmitting, to the at least one remote UE, a message for instructing to receive the information message directly from the base station.
In analogous art, Karampatsis discloses transmitting, to the at least one remote UE, a message for instructing to receive the information message directly from the base station (Paragraph 0108 disclose  in response to the S1-based handover preparation, when the bearers are allocated for the remote UE 205, the MME-remote 230 sends a Handover Command message to the remote UE 205 via the source eNB 215 and relay UE 210 (see messaging 640, 645).  Responsive to the Handover Command message, the remote UE 205 sends a Handover Confirm message to the second target eNB 221 (without using the relay UE 210) confirming that the handover was successful (see messaging 650) and the network procedure 600 is complete.  Note that the Handover Command message is received via the relay UE 210, but that the remote UE 205 switches to direct communication with the second target eNB 221 in response to the Handover Command message).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate instructing a UE to communicate directly with an eNB instead of through a relay UE, as described in Karampatsis, with a Relay UE, as described in Samuelsson, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining instructing a UE to communicate directly with an eNB instead of through a relay UE of Karampatsis with a Relay UE of Samuelsson was within the ordinary ability of one of ordinary skill in the art based on the teachings of Karampatsis.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Samuelsson and Karampatsis to obtain the invention as specified in claim 5.

Regarding claim 12, as applied to claim 8 above, Samuelsson discloses disaster information (Figure 1 and paragraphs 0006 and 0011 disclose the user equipment comprises a first communication unit for communicating with the wireless communication network, for example with a base station of the communication network, and a second communication unit for communicating directly with another user equipment within a transmission range of the user equipment via a device-to-device communication.  A first warning indication is received at the user equipment, and a warning information is determined based on the first warning indication.  According to another embodiment, the first warning indication may be received from a public warning system of the wireless communication network, for example from a server of a public warning system communicating with a base station of the wireless communication network).
Samuelsson does not explicitly disclose wherein the processor is further configured to control the transmitter to transmit, to the at least one remote UE, a message for instructing to receive the information message directly from the base station.
In analogous art, Karampatsis discloses wherein the processor is further configured to control the transmitter to transmit, to the at least one remote UE, a message for instructing to receive the information message directly from the base station (Paragraph 0108 disclose  in response to the S1-based handover preparation, when the bearers are allocated for the remote UE 205, the MME-remote 230 sends a Handover Command message to the remote UE 205 via the source eNB 215 and relay UE 210 (see messaging 640, 645).  Responsive to the Handover Command message, the remote UE 205 sends a Handover Confirm message to the second target eNB 221 (without using the relay UE 210) confirming that the handover was successful (see messaging 650) and the network procedure 600 is complete.  Note that the Handover Command message is received via the relay UE 210, but that the remote UE 205 switches to direct communication with the second target eNB 221 in response to the Handover Command message).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate instructing a UE to communicate directly with an eNB instead of through a relay UE, as described in Karampatsis, with a Relay UE, as described in Samuelsson, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining instructing a UE to communicate directly with an eNB 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Samuelsson and Karampatsis to obtain the invention as specified in claim 12.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson in view of Ishii et al. (U.S. Patent Application Publication No. 2014/0153390 A1) (hereinafter Ishii).

Regarding claim 7, as applied to claim 1 above, Samuelsson discloses the claimed invention except explicitly disclosing receiving a connection release message for the at least one remote UE from the base station; and releasing a connection with the at least one remote UE.
In analogous art, Ishii discloses receiving a connection release message for the at least one remote UE from the base station (Figure 13 and paragraph 0142 disclose base station 200 orders user equipment 100 and/or the advanced user equipment 500 to release the D2D connection 710); and
releasing a connection with the at least one remote UE (Figure 13 and paragraph 0142 disclose in a step S903, D2D connection 710 between user equipment 100 and advanced user equipment 500 may be released).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate receiving an order to release a D2D connection and releasing the connection, as described in Ishii, with device to device communication, as described in Samuelsson, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining receiving an order to release a D2D connection and releasing the connection of Ishii with device to device communication of Samuelsson was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ishii.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Samuelsson and Ishii to obtain the invention as specified in claim 7.

Regarding claim 14, as applied to claim 8 above, Samuelsson discloses the claimed invention except explicitly disclosing wherein the processor is further configured to: control the receiver to receive a 
In analogous art, Ishii discloses wherein the processor is further configured to:
control the receiver to receive a connection release message for the at least one remote UE from the base station (Figure 13 and paragraph 0142 disclose base station 200 orders user equipment 100 and/or the advanced user equipment 500 to release the D2D connection 710); and
release a connection with the at least one remote UE (Figure 13 and paragraph 0142 disclose in a step S903, D2D connection 710 between user equipment 100 and advanced user equipment 500 may be released).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate receiving an order to release a D2D connection and releasing the connection, as described in Ishii, with device to device communication, as described in Samuelsson, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining receiving an order to release a D2D connection and releasing the connection of Ishii with device to device communication of Samuelsson was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ishii.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Samuelsson and Ishii to obtain the invention as specified in claim 14.
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Considering claims 6 and 13, the best prior art found during the prosecution of the present application, Samuelsson and Karampatsis, fails to disclose, teach, or suggest the limitations of comprising transmitting, to the at least one remote UE, a message for instructing to resume D2D communication upon completion of the direct reception of the disaster information message from the base station in combination with and in the context of all of the other limitations in claims 6 and 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Ranta et al. (U.S. Patent Application Publication No. 2003/0144003 A1) discloses handling connections in a mobile network;
Kojima et al. (U.S. Patent Application Publication No. 2004/0033784 A1) discloses radio communication terminal, radio communication method, and program;
Suotula et al. (U.S. Patent Application Publication No. 2007/0053343 A1) discloses conversational bearer negotiation;
Shang et al. (U.S. Patent Application Publication No. 2007/0115884 A1) discloses method, user equipment, and network for performing a handover for user equipments in peer-to-peer communication mode, to a cell whose link performance is a predefined value higher than that of the active cell;
Mccann et al. (U.S. Patent Application Publication No. 2013/0237148 A1) discloses wireless local area network hotspot registration using near field communications;
Nam et al. (U.S. Patent Application Publication No. 2015/0117300 A1) discloses method for transmitting downlink signal at a relay node in a wireless communication system and apparatus therefor;
Panaitopol (U.S. Patent Application Publication No. 2016/0150426 A1) discloses communication system, apparatus, and related methods of operation;
Baligh et al. (U.S. Patent Application Publication No. 2016/0227463 A1) discloses system and method for coordinating device-to-device communications;
Jung et al. (U.S. Patent Application Publication No. 2017/0013576 A1) discloses method and apparatus for notifying out-of-coverage for d2d operation in wireless communication system;
Kalhan et al. (U.S. Patent No. 9,992,782 B2) discloses device-to-device (D2D) subframe with cell identifier;
Buckley et al. (U.S. Patent Application Publication No. 2018/0324571 A1) discloses providing a public warning system message;
Karampatsis et al. (U.S. Patent Application Publication No. 2020/0037218 A1) discloses switching communication modes (direct and indirect UE access);

Su et al. (U.S. Patent Application Publication No. 2021/0127396 A1) discloses method for transmitting physical channels, user equipment therefor, method and user equipment for relay transmission.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642